Name: Commission Directive 2002/5/EC of 30 January 2002 amending Annex II to Council Directive 90/642/EEC as regards the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables
 Type: Directive
 Subject Matter: plant product;  deterioration of the environment;  agricultural activity
 Date Published: 2002-02-05

 Avis juridique important|32002L0005Commission Directive 2002/5/EC of 30 January 2002 amending Annex II to Council Directive 90/642/EEC as regards the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables Official Journal L 034 , 05/02/2002 P. 0007 - 0012Commission Directive 2002/5/ECof 30 January 2002amending Annex II to Council Directive 90/642/EEC as regards the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on products of plant origin, including fruit and vegetables(1), as last amended by Commission Directive 2001/57/EC(2), and in particular Article 7 thereof,Whereas:(1) For cereals and products of plant origin including fruit and vegetables, residue levels reflect the use of minimum quantities of pesticides necessary to achieve effective protection of plants, applied in such a manner that the amount of residue is both as low as practicable and toxicologically acceptable, having regard in particular to the protection of the environment and to the protection of the consumers notably in terms of the estimated dietary intake by consumers. Community maximum residue levels (MRLs) represent the upper limit to the amounts of such residues that might be found in commodities when good agricultural practices have been respected by producers.(2) MRLs for pesticides should be kept under review and may be changed to take account of new information and data. Maximum residue levels are fixed at the lower limit of analytical determination where authorised uses of plant protection products do not result in detectable levels of pesticide residue in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported by the necessary data.(3) Following publication of Commission Directive 2000/42/EC(3), the Commission received requests, supported by further data, to review the MRLs for lambda-cyhalothrin and amitraz on certain food commodities fixed by Directive 2000/42/EC. The applications and data were reviewed, and for some combinations, the data was sufficient to justify the fixing of an MRL above the lower limit of analytical determination. For other combinations the information available remains inadequate and it is appropriate to fix MRLs at the lower limit of analytical determination. For yet other combinations the information now available is sufficient to demonstrate that the setting of an MRL above the lower limit of analytical determination may give rise to an unacceptable acute or chronic exposure of the consumer to the residues. In such cases, the MRLs should remain fixed at the lower limit of analytical determination.(4) Information on new or changed uses of cypermetrin on asparagus, ethephon on pineapple, fenbutatinoxyde on peppers, metalaxyl on spring onions, acephate on peaches and chlorothalonil on celeriac has been notified to the Commission and evaluated. In the light of that information it is appropriate to modify the existing MRLs specified in the Annex to the Directive.(5) The lifetime exposure of consumers to each of the pesticides in this Directive via food products has been assessed and evaluated in accordance with the procedures and practices used within the European Union taking account of guidelines published by the World Health Organisation(4) and it is calculated that the MRLs fixed in this Directive will not lead to the acceptable daily intakes being exceeded.(6) Where relevant, the acute exposure of consumers to these pesticides via each of the food products that may contain residues of these pesticides has been assessed and evaluated in accordance with the procedures and practices used within the European Union, taking account of guidelines published by the World Health Organisation. It is calculated that the maximum residue levels fixed in the present Directive do not cause acute toxic effects.(7) Through the World Trade Organisation, the Community's trading partners were consulted about the levels fixed in this Directive and their comments on these levels were taken into account.(8) The opinions of the Scientific Committee for Plants have been taken into account, in particular its advice and recommendations concerning the protection of consumers of food products treated with pesticides. The methodology described by the World Health Organisation, referred to above, as applied by rapporteur Member States, and monitored and evaluated by the Commission through the Standing Committee on Plant Health, is consistent with the guidance given by the Scientific Committee for Plants.(9) Directive 90/642/EEC should therefore be amended accordingly and should enter into force immediately.(10) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1The maximum residue levels listed in the Annex to this Directive are to replace those listed in Annex II to Directive 90/642/EEC for the pesticides in question.Article 2The maximum residue levels listed in Annex II to Directive 90/642/EEC are in respect of the pesticide commodity combinations referred to in this provision, to be replaced by the following: cypermetrin on asparagus: 0,1 mg/kg, ethephon on pineapples: 2 mg/kg, fenbutatinoxyde on peppers: 1 mg/kg, metalaxyl on spring onions: 0,2 mg/kg, metalaxyl on "scarole (broad-leaf endive)" and herbs: 1 mg/kg, chlorothalonil on "celeriac": 1 mg/kg, acephate on "Peaches": 0,2 mg/kg(5).Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 August 2002 at the latest. They shall forthwith inform the Commission thereof.They shall apply these measures as of 1 September 2002.2. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 4This Directive shall enter into force on the first day following its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 30 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 350, 14.12.1990, p. 71.(2) OJ L 208, 1.8.2001, p. 36.(3) OJ L 158, 30.6.2000, p. 51.(4) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7).(5) Pending trials for the second season, results to be submitted before 1 September 2002.ANNEX>TABLE>Note:For the convenience of the reader, MRLs are indicated in bold type character when they reflect changes relative to MRLs in Annexes of Directives earlier than Directive 2000/42/EC, when indicated in normal type characters, they are reiterations of existing MRLs.